                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 1 of 20



                                      1   Ogonna M. Brown
                                          Nevada Bar No. 000789
                                      2   OBrown@LRRC.com
                                          Brian D. Blakley
                                      3   Nevada Bar No. 13074
                                          BBlakley@LRRC.com
                                      4   Matthew R. Tsai
                                          Nevada Bar No. 14290
                                      5   MTsai@LRRC.com
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      6   3993 Howard Hughes Parkway, Suite 600
                                          Las Vegas, NV 89169
                                      7   Telephone: (702) 949-8200
                                          Facsimile: (702) 949-8398
                                      8

                                      9   Attorneys for Plaintiff Luv n’ care, Ltd.
                                     10
                                                                          UNITED STATES DISTRICT COURT
                                     11                                        DISTRICT OF NEVADA
3993 Howard Hughes Pkwy, Suite 600




                                     12   LUV N’ CARE, LTD.                                      Case No.:   2:18-cv-02224-JAD-GWF
                                     13                             Plaintiff,                   [Case No. 3:16-cv-00777-TAD-JPM,
                                                                                                 pending in the United States District Court
Las Vegas, NV 89169-5996




                                     14   vs.                                                    for the Western District of Louisiana]
                                     15   LINDSEY LAURAIN AND EAZY-PZ, LLC,                      PLAINTIFF’S RESPONSE TO BLUE
                                                                                                 BASIN MEDICAL LLC AND BRADLEY
                                     16                             Defendants.                  LAURAIN’S OBJECTION TO AND
                                                                                                 MOTION TO RECONSIDER ORDER
                                     17                                                          GRANTING PLAINTIFF’S MOTION TO
                                                                                                 COMPEL
                                     18

                                     19
                                     20           Plaintiff Luv n’ care, Ltd. (“LNC”) hereby files this Response to Blue Basin Medical,

                                     21   LLC (“Blue Basin”) and Bradley Laurain’s Objection to and Motion to Reconsider Order

                                     22   Granting Plaintiff’s Motion to Compel (“Motion to Reconsider”). This Response is made and

                                     23   based upon the attached Memorandum of Points and Authorities, all pleadings and papers on file

                                     24   in this action, and any oral argument that this Court might entertain.

                                     25                            MEMORANDUM OF POINTS AND AUTHORITIES

                                     26   I.      INTRODUCTION

                                     27           In the Motion to Reconsider, Blue Basin raises—for the first time—arguments that it

                                     28   should have raised in an opposition to LNC’s Motion to Compel. However, Blue Basin decided
                                          107300616_1106501421_1
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 2 of 20



                                      1   not to oppose LNC’s Motion to Compel. Thus, Blue Basin not only consented to an order
                                      2   granting the Motion to Compel, LR 7-2(d), but also waived any arguments it could have made in
                                      3   an opposition. Accordingly, it is impermissible for Blue Basin to launch an untimely attack on the
                                      4   merits of the Motion to Compel or the resulting order. Moreover, the Motion to Reconsider is
                                      5   itself untimely—and therefore barred—under LR IB 3-1(a) and Fed. R. Civ. P. 72(a). Consistent
                                      6   with its conduct throughout these proceedings, Blue Basin fails to even mention—much less
                                      7   explain—its failure to comply with the controlling deadlines. For these reasons alone, the Court
                                      8   should deny the Motion to Reconsider.
                                      9          But even if the Court ignores the fact that Blue Basin did not oppose the underlying
                                     10   motion and failed to timely file the Motion to Reconsider, it should still deny the Motion to
                                     11   Reconsider as meritless. Indeed, it comes nowhere near demonstrating that Judge Foley’s order
3993 Howard Hughes Pkwy, Suite 600




                                     12   was contrary to law or clearly erroneous. Specifically, Judge Foley (1) granted LNC’s Motion to
                                     13   Compel pursuant to LR 7-2(d), and (2) awarded fees and costs, under Rule 45(g), because Blue
Las Vegas, NV 89169-5996




                                     14   Basin disregarded and disobeyed a duly-issued federal subpoena and ignored LNC’s meet-and-
                                     15   confer efforts. (Order, ECF No. 11). Blue Basin does not and cannot demonstrate that Judge
                                     16   Foley’s decision to enforce the local rules and exercise his Rule 45(g) discretion is contrary to law
                                     17   or clearly erroneous. Furthermore, Blue Basin has not and cannot demonstrate that any of Judge
                                     18   Foley’s factual determinations are clearly erroneous, because it never offered any competing facts
                                     19   before the order issued, and its contempt is clear from the record. Because of this, Blue Basin
                                     20   attempts to confuse this Court with irrelevant (and deeply flawed) legal arguments and new
                                     21   “facts,” none of which were presented to Judge Foley while the Motion to Compel was pending.
                                     22   These waived arguments and new excuses do not satisfy Blue Basin’s burden, and therefore, they
                                     23   cannot serve as grounds to reverse Judge Foley—especially under the controlling standards of
                                     24   review. Accordingly, this Court should deny the Motion to Reconsider and leave Judge Foley’s
                                     25   discovery order in place.
                                     26   II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                     27          On July 9, 2018, LNC served a document subpoena (“Subpoena”) on Blue Basin out of
                                     28   the United States District Court for the Western District of Louisiana, in the matter pending as
                                          107300616_1                                    2
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 3 of 20



                                      1   Luv N’ Care, LTD. v. Lindsey Laurain, Eazy-PZ, LLC, Case No. 3:16-cv-00777. (See Subpoena,
                                      2   ECF No. 1-5). The Subpoena required Blue Basin to deliver the requested documents on or before
                                      3   July 30, 2018. (Id.). However, Blue Basin completely disregarded the Subpoena and failed to
                                      4   produce anything or otherwise respond. (Roth Decl., ECF No. 1-6, at ¶ 11; Brown Decl., ECF No.
                                      5   1-2, at ¶ 7; Motion to Compel, ECF No. 1, at 5). On October 16, 2018, LNC sent a letter to Blue
                                      6   Basin in an attempt to meet and confer and resolve the matter (“Meet and Confer Letter”). (ECF
                                      7   No. 1-1). Blue Basin’s registered agent signed the return receipt for the Meet and Confer Letter,
                                      8   confirming that Blue Basin did, in fact, receive it; however, Blue Basin did not respond to the
                                      9   Meet and Confer Letter. (Return Receipt, ECF No. 1-7; Roth Decl., ECF No. 1-6). Instead, it
                                     10   forced LNC to file the Motion to Compel, which it filed on November 19, 2018. (ECF No. 1).
                                     11           Blue Basin filed no response to the Motion to Compel. Accordingly, on December 19,
3993 Howard Hughes Pkwy, Suite 600




                                     12   2018, the Magistrate issued an order (“Order”) granting the Motion to Compel. (ECF No. 11).
                                     13   Specifically, it ordered Blue Basin to “produce all responsive documents . . . no later than
Las Vegas, NV 89169-5996




                                     14   December 28, 2018” and awarded LNC its attorney fees and costs. (ECF No. 11). In doing so,
                                     15   the Order expressly held Blue Basin in contempt, pursuant to Rule 45(g), for failing, “without
                                     16   adequate excuse,” to obey the Subpoena. (ECF No. 11, p. 2:5-9). The Order further instructed
                                     17   LNC to file a memorandum of fees and costs by January 2, 2019 (ECF No. 11), and LNC timely
                                     18   filed the memorandum.
                                     19           On December 20, 2018, the day the Order was docketed, LNC’s counsel promptly sent a
                                     20   copy of the Order to Eazy-PZ, LLC’s in-house attorney, Zac Garthe. (Roth Aff., ECF No. 12-1, ¶
                                     21   34). Within approximately an hour, Attorney Garthe—who appeared to be acting as counsel for
                                     22   Blue Basin—responded, stating in an email that Blue Basin’s managing member, Brad Laurain, 1
                                     23   had located potentially responsive documents that he has yet to review. (Email, ECF No. 12-5).
                                     24   Specifically, Attorney Garthe stated that Mr. Laurain “found a box of hard-copy documents, some
                                     25   of which he said may relate to Blue Basin.” (Id.). However, Mr. Laurain never followed up on
                                     26   his representations, in that he never subsequently informed LNC that there were no responsive
                                     27

                                     28   1
                                                  Of note, the owner of the underlying defendant Eazy-PZ, LLC is Mr. Laurain’s wife, Lindsey Laurain.
                                          107300616_1                                            3
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 4 of 20



                                      1   documents or that he even reviewed the potentially responsive documents. (Roth Aff., ECF No.
                                      2   12-1, ¶¶ 33-38). To this date, Blue Basin has failed to produce anything.
                                      3           On January 2, 2019, LNC filed a Memorandum of Fees and Costs as instructed by the
                                      4   Order. (ECF No. 12). Furthermore, in light of Blue Basin’s continuing contempt, on January 4,
                                      5   2019, LNC filed a Motion for Contempt against Blue Basin and Mr. Laurain. (ECF No. 13). On
                                      6   January 17, 2019, Blue Basin filed its Response to the Memorandum of Fees and Costs, which
                                      7   included an affidavit by Mr. Laurain stating, for the first time, that Blue Basin never possessed
                                      8   any responsive documents, despite the earlier representations in Attorney Garthe’s email.
                                      9   (Response, ECF No. 17; Laurain Aff., ECF No. 17-1). Then, on January 25, a full thirty-six (36)
                                     10   days after receiving the Order, Blue Basin filed the instant Motion to Reconsider. (ECF No. 21).
                                     11   III.    ARGUMENT
3993 Howard Hughes Pkwy, Suite 600




                                     12           Magistrate judges are authorized to resolve pretrial matters subject to district court review
                                     13   under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A); see also FED.
Las Vegas, NV 89169-5996




                                     14   R. CIV. P. 72(a); LR IB 3-1(a) (“A district judge may consider any pretrial matter referred to a
                                     15   magistrate judge in a civil or criminal case pursuant to LR IB 1-3, where it has been shown that
                                     16   the magistrate judge’s ruling is clearly erroneous or contrary to law.”). “A finding is ‘clearly
                                     17   erroneous’ when although there is evidence to support it, the reviewing court on the entire
                                     18   evidence is left with the definite and firm conviction that a mistake has been committed.” United
                                     19   States v. United States Gypsum Co., 333 U.S. 364, 395 (1948) (emphasis added). A magistrate’s
                                     20   pretrial order issued under 28 U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the
                                     21   reviewing court “may not simply substitute its judgment for that of the deciding court.” Grimes v.
                                     22   City & County of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991).
                                     23           Here, the Court should decline to even entertain Blue Basin’s Motion to Reconsider
                                     24   because Blue Basin (1) consented to the granting of LNC’s Motion to Compel; and (2) failed to
                                     25   timely object to the Order. And even if the Court looks beyond these defects, it should decline to
                                     26   reconsider because nothing in the Order is contrary to law or clearly erroneous.
                                     27

                                     28
                                          107300616_1                                      4
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 5 of 20



                                      1           A.     Blue Basin has twice waived its right to challenge the Order
                                      2           As a threshold matter, Blue Basin has repeatedly waived its right to challenge the Order
                                      3   by (1) electing not to oppose the Motion to Compel, and thus, consenting to the granting of the
                                      4   Motion; and (2) untimely filing its Motion to Reconsider.
                                      5                  1.      Blue Basin consented to the granting of LNC’s Motion to Compel, and
                                      6                          it cannot now unwind that consent

                                      7           Blue Basin could have and should have raised all of its newly proffered arguments and

                                      8   “facts” in a response to the Motion to Compel, but it chose not to. Instead, it made a calculated

                                      9   decision to withhold a response, presumably to save attorney fees under the flawed assumption

                                     10   that the Magistrate would deny LNC’s Motion to Compel. Tellingly, Blue Basin concedes that the

                                     11   Motion to Compel was served on its registered agent, (Motion to Reconsider, ECF No. 21, p.

                                          7:10-11), and it does not even attempt to suggest that it lacked notice of, or an opportunity to
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13   respond to, that motion. Inexplicably, Blue Basin fails to offer any excuses for its failure to file an
Las Vegas, NV 89169-5996




                                     14   opposition, hoping that this Court will ignore it. On this issue, Blue Basin’s silence is deafening.

                                     15   Blue Basin undisputedly, and as a matter of law, consented to the granting of LNC’s Motion to

                                     16   Compel. See, e.g., Burton v. Walgreen Co., 2014 WL 1577462, at *2 (D. Nev. April 18, 2014)

                                     17   (“Under local rule 7-2(d), [plaintiff’s] failure to file points and authorities in response to

                                     18   [defendant’s] motion to compel discovery constitutes consent to the motion as a matter of law.

                                     19   As such, the court must grant [defendant’s] motion to compel discovery . . . .” (citation omitted));

                                     20   Martinez v. IRS, 2015 WL 6872462, at *1 (D. Nev. Nov. 9, 2015) (providing that a party’s failure

                                     21   to respond to motion for fees and costs constitutes the party’s consent to granting such motion);

                                     22   CSA-10 Corp. v. Ford, 2015 WL 1986625, at *2 (D. Nev. May 1, 2015) (same). Thus, Blue Basin

                                     23   cannot possibly be heard to argue that the Magistrate’s decision to grant the Motion to Compel

                                     24   was “clear error” or “contrary to law.”

                                     25           Indeed, it is well settled that Blue Basin’s failure to respond to the underlying motion is

                                     26   fatal to the Motion to Reconsider. See, e.g., Fudali v. Pivotal Corp., 2010 WL 4910263, at *5

                                     27   (D.D.C. Dec. 2, 2010) (denying party’s motion for reconsideration of order granting motion to

                                     28   compel and request for fees and costs where the party failed to oppose the underlying motion);
                                          107300616_1                                       5
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 6 of 20



                                      1   Smith v. Diamond Offshore Mgmt. Co., 2008 WL 2038935, at *3 (E.D. La. May 12, 2008)
                                      2   (declining to reconsider an order granting unopposed motion to compel and holding that “[i]t is
                                      3   not an error or injustice for the Court to evenhandedly apply” its Local Rules); Morgan v. Cort
                                      4   Bus. Servs. Corp., 2008 WL 191188, at *1 (D. Conn. Jan. 22, 2008) (denying motion for
                                      5   reconsideration and holding that it is not clear error to grant unopposed motion to compel). For
                                      6   this reason alone, the Court should deny the Motion to Reconsider. Moreover, it should hold that
                                      7   any argument Blue Basin could have raised in an opposition to the underlying motion is now
                                      8   waived.
                                      9                  2.      The Motion to Reconsider is untimely and therefore barred

                                     10           Blue Basin’s Motion to Reconsider is time barred, because it failed to file this Motion to

                                     11   Reconsider/Objection within the 14-day deadline imposed by both LR IB 3-1(a) and Fed. R. Civ.

                                          P. 72(a). Under LR IB 3-1(a), “[a]ny party wishing to object to the magistrate judge’s order on a
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13   pretrial matter must file and serve specific written objections,” and any such objections are
Las Vegas, NV 89169-5996




                                     14   subject to a 14-day “deadline.” Rule 72(a) includes the same 14-day deadline, and mandates that

                                     15   “[a] party may not assign as error a defect in the order not timely objected to.” Id.

                                     16           Here, the Magistrate Judge docketed the Order on December 20, 2018, and on that day,

                                     17   LNC’s counsel undisputedly sent a copy of the Order to Attorney Garthe, who responded within

                                     18   the hour, making representations concerning Blue Basin’s purported efforts to respond to the

                                     19   Subpoena. (Roth Decl., ECF No. 12-1, ¶ 34; Email, ECF No. 12-5). Thus, the deadline to file the

                                     20   instant Motion to Reconsider expired on January 3, 2019, and Blue Basin did not file until

                                     21   January 25, 2019. (ECF No. 21). Accordingly, the Motion is untimely and therefore barred.

                                     22           Furthermore, on January 4, 2019, LNC served Blue Basin with a copy of the

                                     23   Memorandum of Fees and Costs, and Blue Basin concedes that it again received notice of the

                                     24   Order. (ECF No. 15; Response, ECF No. 18, p. 4:19-21). Thus, even accepting that the 14-day

                                     25   deadline did not begin to run until this second notice—on January 4—it still expired on January

                                     26   18, a full week before Blue Basin filed the Motion to Reconsider. Thus, no matter how the

                                     27   deadline is calculated, the Motion to Reconsider is untimely.

                                     28
                                          107300616_1                                      6
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 7 of 20



                                      1            “Deadlines are not meant to be aspirational” and Blue Basin’s “[c]ounsel must take
                                      2   responsibility for the obligations to which [they] committed and get the work done by the
                                      3   deadline.” Young v. City of Palm Bay, Fla., 358 F.3d 859, 864 (11th Cir. 2004). “A district court
                                      4   must be able to exercise its managerial power to maintain control over its docket, and absent good
                                      5   cause for an extension, the Court’s deadlines must be enforced.” Id.; see also Mangham v. Westin
                                      6   Hotel Management, LP, 2017 WL 4540712 (N.D. Ga. Oct. 11, 2007) (“The Court must enforce
                                      7   its deadlines to ensure fairness to all sides and to all litigants, including those who work hard—
                                      8   and make difficult choices—to meet the deadlines set by the Local Rules.” (internal quotation
                                      9   marks omitted)).
                                     10           Here, Blue Basin completely ignores the fact that its Motion to Reconsider is late, and it
                                     11   makes no efforts to explain its failure to comply with the Rule-mandated deadline. Likewise, it
3993 Howard Hughes Pkwy, Suite 600




                                     12   never requested —much less received—leave of Court or an extension from LNC’s counsel or the
                                     13   Court before filing its untimely Motion to Reconsider. Instead, it simply hoped that its delay
Las Vegas, NV 89169-5996




                                     14   would go unnoticed.
                                     15           Blue Basin’s disregard for the Court’s rules and deadlines is consistent with its conduct
                                     16   throughout these proceedings, including, among other things, its (1) failure to respond to or
                                     17   comply with the Subpoena; 2 (2) failure to respond to LNC’s meet-and-confer efforts; 3 (3) failure
                                     18   to respond to LNC’s Motion to Compel; 4 (4) failure to comply with the Order; 5 (5) failure to
                                     19                                                            6
                                          timely respond to LNC’s Motion for Contempt;                 and now, (6) failure to timely object to the
                                     20   Order. Accordingly, this Court should deny Blue Basin’s untimely Motion to Reconsider. See
                                     21   Fed. R. Civ. P. 72(a) (“A party may not assign as error a defect in the order not timely objected
                                     22   to.”); see also Amatangelo v. Borough of Donora, 212 F.3d 776, 780 (3rd Cir. 2000) (“Indeed, an
                                     23   untimely motion for reconsideration is void and of no effect.” (internal quotation marks omitted));
                                     24   Anoruo v. Valley Health Sys., LLC, 2018 WL 5886536, *4 (D. Nev. Nov. 9, 2018) (denying
                                     25   motion for reconsideration of sanction order in light of its untimeliness); McSwiggin v. Limousine,
                                     26   2
                                                  Roth Decl., ECF No. 1-6, ¶ 11; Order, ECF No. 11.
                                          3
                                                  Brown Decl., ECF No. 1-2, ¶ 4; Order, ECF No. 11.
                                     27   4
                                                  Order, ECF No. 11.
                                          5
                                                  Motion for Contempt, ECF No. 13.
                                     28   6
                                                  Reply, ECF No. 22, pp. 2-3.
                                          107300616_1                                          7
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 8 of 20



                                      1   2017 WL 342046, *5 (D. Nev. Jan. 23, 2017) (denying party’s objection to magistrate’s order as
                                      2   untimely when filed four days past objection deadline); United States v. Payne, 2016 WL
                                      3   7428196, at *1 n.1 (D. Nev. Dec. 22, 2016) (denying motion for joinder to objection because
                                      4   motion was effectively an objection and was not filed within fourteen-day mandatory objection
                                      5   deadline).
                                      6                    3.      All of Blue Basin’s arguments and allegations are improperly raised for
                                                                   the first time in the Motion to Reconsider
                                      7

                                      8             It is procedurally improper for Blue Basin to use a motion to reconsider to attack a ruling

                                      9   on a motion that it did not oppose in the first instance. Specifically, a motion for reconsideration

                                     10   “may not be used to raise arguments or present evidence for the first time when they could

                                     11   reasonably have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229
3993 Howard Hughes Pkwy, Suite 600




                                     12   F.3d 877, 890 (9th Cir. 2000); United States ex rel. Luke v. Healthsouth Corp., 2017 WL 5346385

                                     13   (D. Nev. 2017) (acknowledging that arguments and evidence not raised before magistrate judge
Las Vegas, NV 89169-5996




                                     14   but raised for the first time in a Local Rule IB 3-1(a) objection is deemed waived). Indeed,

                                     15   “because the Federal Magistrates Act exists to relieve the district courts of unnecessary work, ‘it

                                     16   would defeat this purpose if the district court was required to hear matters anew on issues never

                                     17   presented to the magistrate.’” United States v. Quackenbush, 2016 WL 356027, at *2 (D. Nev.

                                     18   Jan. 28, 2016) (quoting Bordon v. Secretary of Health & Human Servs., 836 F.2d 4 (1st Cir.

                                     19   1987)).
                                     20             In the present case, the Motion to Reconsider consists entirely of legal and factual attacks

                                     21   on the Motion to Compel. The Magistrate never had an opportunity to consider any of these

                                     22   arguments before entering the Order, and every one of them could have been asserted in an

                                     23   opposition to the Motion to Compel, which was undisputedly served on Blue Basin’s registered

                                     24   agent. By withholding these arguments from the Magistrate, Blue Basin waived them, and it

                                     25   cannot now raise them for the first time here. The Magistrate did not fail to consider or properly

                                     26   resolve any of the arguments presently before this Court; instead, Blue Basin failed to raise them.

                                     27   This, of course, is no basis to reverse the Magistrate. Rather, it is yet another basis to deny the

                                     28   Motion to Reconsider. See, e.g., Paleteria La Michoacana, Inc. v. Productos Lacteos Tocumbo
                                          107300616_1                                   8
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 9 of 20



                                      1   S.A. De C.V., 79 F. Supp. 60, 72 (D.D.C. Feb 3, 2015) (holding that “a motion for reconsideration
                                      2   generally is not an opportunity for a party to relitigate an issue that was or should have been
                                      3   raised at an earlier stage,” and that this “is never truer than when a party fails to meet its
                                      4   procedural obligation to oppose [a motion] and then that party seeks to correct its error through
                                      5   a motion for reconsideration” (emphasis added)).
                                      6          B.      Nothing in the Order is contrary to any law
                                      7          Ignoring Blue Basin’s other failures, the Motion to Reconsider also lacks any merit.
                                      8   Specifically, Blue Basin argues that the Order is contrary to law because (1) the federally-issued
                                      9   Subpoena is procedurally barred by NRS 86.505; and (2) the Magistrate lacked the authority to
                                     10   sanction Blue Basin. (See Motion to Reconsider, ECF No. 21, pp. 6-10). Blue Basin is wrong on
                                     11   both counts.
                                                         1.     NRS 86.505 does not allow Blue Basin to disregard the Subpoena, but
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                instead, mandates compliance
                                     13
Las Vegas, NV 89169-5996




                                     14          Blue Basin argues that under Nevada law, it was not required to comply with the federally

                                     15   issued Subpoena and is immune from this Court’s enforcement powers because of its alleged

                                     16   defunct status. This argument borders on frivolous.

                                     17          First, Blue Basin argues that, under NRS 86.274(5), a revoked company is necessarily a

                                     18   dissolved company. (Motion to Reconsider, ECF No. 21, p. 6). This is unsupported by NRS

                                     19   86.274(5)’s plain language, which provides, in relevant part, as follows:
                                     20                  If the charter of a limited-liability company is revoked and the right to
                                     21          transact business is forfeited, all of the property and assets of the defaulting
                                                 company must be held in trust by the managers or, if none, by the members of the
                                     22          company, and the same proceedings may be had with respect to its property and
                                                 assets as apply to the dissolution of a limited-liability company pursuant to NRS
                                     23          86.505 and 86.521. Any person interested may institute proceedings at any time
                                                 after a forfeiture has been declared . . . .
                                     24

                                     25   (Emphases added.)
                                     26          Thus, contrary to Blue Basin’s interpretation that the revocation of a company’s charter
                                     27   automatically triggers the dissolution of such company, NRS 86.274(5) instead provides that,
                                     28   upon revocation of a company’s charter, members of the company may institute proceedings
                                          107300616_1                                9
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 10 of 20



                                      1    similar to a dissolved company only after a forfeiture has been declared. Therefore, Blue Basin’s
                                      2    revocation date does not equate to its date of dissolution, and thus, did not automatically trigger
                                      3    the three-year statute-of-limitations period under NRS 86.505(1). 7
                                      4             Second, nothing in NRS 86.505(1) even remotely suggests that a statute of limitations on
                                      5    “any remedy or cause of action” extends to third-party “subpoenas” – much less subpoenas issued
                                      6    out of a United States District Court. Indeed, nothing in the statute suggests that it creates a
                                      7    “statute of limitation” on third-party discovery. Yet, this is exactly how Blue Basin asks the Court
                                      8    to read it. That is, according to Blue Basin, if NRS 86.505 creates a statute of limitations on
                                      9    causes of action, it necessarily creates a similar limitation on third-party subpoenas. This
                                     10    argument is entirely unsupported by the statute, and it contradicts any ordinary understanding of
                                     11    statutes of limitation. And more to the point, it confirms that Blue Basin’s core argument for
3993 Howard Hughes Pkwy, Suite 600




                                     12    reconsideration requires it to grasp at straws.
                                     13             Third, with its NRS 86.505 argument, Blue Basin effectively argues that a Nevada statute
Las Vegas, NV 89169-5996




                                     14    preempts enforcement of a subpoena issued under Federal Rule of Civil Procedure 45.
                                     15    Unsurprisingly, Blue Basin cites no authority to support such an implausible preemption theory,
                                     16    and LNC is aware of none. To the extent Blue Basin actually believes that a Nevada statute can
                                     17    preempt a federal court from enforcing a subpoena issued under a Federal Rule, it should have
                                     18    cited authority to that effect. Its failure to do so only confirms that its argument lacks merit.
                                     19             Fourth, even assuming that Blue Basin was dissolved on the day its charter was revoked
                                     20    and that a federally issued subpoena falls within the purview of NRS 86.505(1), the Subpoena
                                     21    nonetheless was timely brought within NRS 86.505(1)’s three-year deadline. Specifically, Blue
                                     22    Basin alleges that the statutory deadline to commence any remedies or causes of action was July
                                     23    31, 2018, and LNC served the Subpoena on July 12, 2018. (Motion to Reconsider, ECF No. 21,
                                     24    pp. 6-7; Affidavit of Service, ECF No. 1-8). Thus, even accepting Blue Basin’s absurd (and
                                     25    preempted) reading of NRS 86.505, the Subpoena was actually served during the three-year
                                     26    7
                                                     NRS 86.505(1) provides in relevant part that “[t]he dissolution of a limited-liability company does not impair
                                           any remedy or cause of action available to or against it or its managers or members commenced . . . within 3 years
                                     27    after the date of dissolution with respect to any other remedy or cause of action. Any such remedy or cause of action
                                           not commenced within the applicable period is barred.” (emphasis added.)
                                     28
                                           107300616_1                                              10
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 11 of 20



                                      1    limitations period, wholly undermining its argument. Moreover, Blue Basin cannot be heard to
                                      2    argue that the resulting contempt proceedings constitute a separate, untimely cause of action
                                      3    under NRS 86.505(1). See D. Patrick, Inc. v. Ford Motor Co., 8 F.3d 455, 459 (7th Cir. 1993)
                                      4    (providing that contempt proceedings are not separate causes of action, but instead “are
                                      5    considered to be a part of the action from which they stem” (internal quotation marks omitted));
                                      6    see also Scruggs v. Vance, 2012 WL 423486, at *1 (E.D. Cal. Feb. 8, 2012) (“Even though
                                      7    subpoenas are issued by attorneys, they are issued on behalf of the Court and should be treated as
                                      8    orders of the Court.” (internal quotation marks omitted)). Indeed, it would be absurd to suggest
                                      9    that Blue Basin had a statutory duty to comply with the Subpoena for the duration of the statutory
                                     10    deadline, but by stalling compliance, stripped the Subpoena of its validity and the Court of its
                                     11    enforcement power.
3993 Howard Hughes Pkwy, Suite 600




                                     12             Fifth, and perhaps most importantly, in light of Blue Basin’s reliance on NRS 86.505 and
                                     13    agreement that LNC’s Subpoena was timely brought within the three-year window, Blue Basin
Las Vegas, NV 89169-5996




                                     14    must concede that it has a statutory duty to comply with the Subpoena, despite its alleged defunct
                                     15    status. Specifically, Blue Basin argues that LNC’s Subpoena falls within the ambit of “any
                                     16    remedy or cause of action” under NRS 86.505, which further provides that “[a] dissolved
                                     17    company continues as a company for the purpose of . . . defending suits, actions, proceedings and
                                     18    claims of any kind or nature by or against it.” Accordingly, NRS 86.505 expressly requires that
                                     19    Blue Basin comply with duly-served Subpoenas. 8 Notably, this statutory duty defeats all of Blue
                                     20    Basin’s arguments that its defunct status allowed it to disregard the Subpoena. 9 (Motion to
                                     21    8
                                                     Blue Basin argues that, as a defunct entity, it does not “have any funds from which it could hire and retained
                                           [sic] counsel to respond to the [S]ubpoena or respond to the [M]otion to [C]ompel.” (Motion to Reconsider, ECF No.
                                     22    21, p. 7:20). First, Blue Basin does not need counsel to respond to the Subpoena, and cites to no authority to support
                                           such a proposition. Second, Blue Basin does not even attempt to suggest that its current representation is provided on
                                     23    a pro-bono basis, and this alone undermines its argument that it lacks the resources necessary to comply with a duly
                                           issued Subpoena.
                                     24    9
                                                     In particular, Blue Basin argues that the Court should reconsider the Order by directing LNC to pursue
                                           discovery directly against Blue Basin’s managing members as opposed to Blue Basin, because the individual members
                                     25    have the “practical ability to obtain the document.” (Motion to Reconsider, ECF No. 21, p. 8:13). This argument
                                           lacks any merit because a subpoena properly served on a corporation necessarily binds those who are legally
                                     26    responsible for the corporation. U.S. v. Laurins, 857 F.2d 529, 535 (9th Cir. 1988) (“An order to a corporation binds
                                           those who are legally responsible for the conduct of its affairs. De facto as well as de jure officers are responsible for
                                     27    enabling a corporation to comply with orders directed to it.” (citations omitted) (emphasis added)). Thus, LNC was
                                           not required to serve the Subpoena on each managing member of Blue Basin because LNC properly served the
                                     28    Subpoena on Blue Basin, which was sufficient to put all of Blue Basin’s managing members on notice of compliance
                                           107300616_1                                               11
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 12 of 20



                                      1    Reconsider, ECF No. 21, pp. 7-9). Accordingly, the Order was not contrary to law in requiring
                                      2    Blue Basin to comply with the Subpoena.
                                      3                      2.       The Magistrate properly exercised its discretion to sanction Blue Basin
                                                                      for its contempt
                                      4

                                      5             Blue Basin argues that, under Federal Rule of Civil Procedure 45(g), the Magistrate lacked

                                      6    discretion to award sanctions for Blue Basin’s unexplained failure to respond to the Subpoena,

                                      7    LNC’s meet-and-confer efforts, and LNC’s Motion to Compel. (Motion to Reconsider, ECF No.

                                      8    21, pp. 9-10). This argument likewise fails.

                                      9             First, the Ninth Circuit has held that a complete failure to object, quash, or even respond to

                                     10    a subpoena unquestionably permits sanctions. 10 Pennwalt Corp. v. Durand-Wayland, Inc., 708

                                     11    F.2d 492, 494 n.5 (9th Cir. 1983) (agreeing that “a subpoena duces tecum is itself a court order,
3993 Howard Hughes Pkwy, Suite 600




                                     12    and noncompliance may warrant contempt sanctions,” but that “[o]nce the person subpoenaed

                                     13    objects to the subpoena, however, the provisions of Rule 45(d) come into play. Then the party
Las Vegas, NV 89169-5996




                                     14    seeking discovery must obtain a court order directing compliance”); see also U.S. S.E.C. v. Hyatt,

                                     15    621 F.3d 687, 694 (7th Cir. 2010) (“Here, BCI did not serve a written objection or move to quash

                                     16    or modify the subpoenas. The SEC therefore was not required to first obtain a court order

                                     17    compelling compliance with its subpoenas before initiating contempt proceedings.” (Emphasis

                                     18    added.)).

                                     19
                                     20    with the Subpoena. Moreover, NRS 86.505 required that Blue Basin’s managing members, including Mr. Laurain,
                                           comply with the Subpoena, despite Blue Basin’s alleged defunct status. Blue Basin nonetheless argues that LNC
                                     21    should have been required to demonstrate that Blue Basin, as opposed to the individual managing members, continued
                                           to hold its company records. (Motion to Reconsider, ECF No. 21, p. 8:19-21). This argument runs afoul of the
                                     22    corporate fiction—that individual managing members of Blue Basin are a part of Blue Basin, and any potentially
                                           responsive documents held by individual members means that Blue Basin has potentially responsive documents. Blue
                                     23    Basin must understand that a corporation is composed of persons and that Blue Basin itself cannot possess documents
                                           in the literal sense. Finally, any burden in responding to the Subpoena clearly fell on Blue Basin. F.D.I.C. v. Garner,
                                     24    126 F.3d 1138, 1144 (9th Cir. 1997) (“[T]he party opposing the subpoena bears the burden of demonstrating that the
                                           subpoena is unreasonable.”). Accordingly, the foregoing arguments lack merit.
                                     25    10
                                                      Indeed, the Magistrate retains “broad discretion to fashion an appropriate and effective remedy” in imposing
                                           sanctions. Automobili Lamborghini v. Sangiovese, LLC, 2014 WL 4792619, at *3 (D. Nev. Sept. 25, 2014); see also
                                     26    United States v. Latney’s Funeral Home, Inc., 41 F. Supp. 3d 24, at *36 (D.D.C. May 8, 2014) (“Federal courts have
                                           broad equitable powers to craft remedial sanctions for civil contempt. A court’s goal is to fashion a remedy that will
                                     27    coerce the contemnor into compliance, compensate the complainant for losses due to the noncompliance, or both.”
                                           (citation omitted)).
                                     28
                                           107300616_1                                              12
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 13 of 20



                                      1           Second, the cases relied upon by Blue Basin actually undermine Blue Basin’s position.
                                      2    For example, N.L.R.B. v. Midwest Heating & Air Conditioning, Inc., concerned nonparties who
                                      3    were subject to a subpoena duces tecum issued by an administrative agency. 528 F. Supp. 2d
                                      4    1172, 1175-76 (D. Kan. Dec. 19, 2007). In that case, the nonparties partially complied with their
                                      5    respective subpoenas, but refused to fully comply until the subpoenas were accompanied by a
                                      6    court order. Id. at 1176. Accordingly, the movant filed a petition seeking a court order requiring
                                      7    the nonparties to comply with the subpoenas, as well as attorney’s fees and costs arising out of the
                                      8    petition against the nonparties. Id. at 1180. In ruling on the movant’s request for fees and costs,
                                      9    the N.L.R.B. Court first clarified that “[u]nlike Rule 37, Rule 45 contains no express provision for
                                     10    awarding attorneys’ fees or sanctions to a party that has prevailed on a motion to compel”;
                                     11    instead, Rule 45(g) requires that a nonparty must fail to obey an order, such as a court-issued
3993 Howard Hughes Pkwy, Suite 600




                                     12    subpoena, before contempt sanctions may be imposed. Id. at 1181. Accordingly, the N.L.R.B.
                                     13    Court denied the movant’s request for attorney fees and costs, holding that “an administrative
Las Vegas, NV 89169-5996




                                     14    subpoena issued by the [National Labor Relations Board] is not the same as an order issued by a
                                     15    judicial officer in the resolution of a specific dispute,” and thus, the nonparties did not actually
                                     16    disobey any court orders to support sanctions under Rule 45(g). Id. Unlike N.L.R.B., here, the
                                     17    Subpoena was not issued by an administrative agency, but instead, by the United States District
                                     18    Court for the District of Louisiana. (Subpoena, ECF No. 1-5).          Thus, Blue Basin’s blatant
                                     19    disregard of the Subpoena was effectively a blatant disregard of a court order, and a contempt
                                     20    finding was therefore appropriate.
                                     21           Blue Basin also relies on In re Plise, which narrowly tailored its holding to state that
                                     22    “[w]hen a nonparty has objected to a subpoena under Civil Rule 45(c)(2)(B) or even when its
                                     23    objection has been first raised in a motion to quash, a court may not invoke its contempt powers
                                     24    for failure to comply without first issuing an order compelling that compliance.” 506 B.R. 870,
                                     25    879 (B.A.P. 9th cir. 2014) (emphases added). In particular, the In re Plise Court recognized that
                                     26    “[u]nder Civil rule 45(e), a court may hold in contempt a person who fails ‘without adequate
                                     27    excuse’ to obey a subpoena,” and that noncompliance with a subpoena following timely served
                                     28    written objections qualify as an “adequate excuse” for failing to obey the subpoena. Id. at 878.
                                           107300616_1                                   13
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 14 of 20



                                      1    Unlike In re Plise, here, Blue Basin never responded to the Subpoena, let alone objected to it.
                                      2    Thus, Blue Basin did not have an “adequate excuse” for its total disregard of the Subpoena.
                                      3    Accordingly, the foregoing cases do not support Blue Basin’s position, but actually support
                                      4    sanctioning Blue Basin for disobeying the Subpoena. Thus, the Order was not contrary to law for
                                      5    granting LNC its requested fees and costs.
                                      6            C.      The Magistrate’s findings are not clearly erroneous
                                      7            Blue Basin argues that the Order contains clearly erroneous factual determinations.
                                      8    (Motion to Reconsider, ECF No. 21, pp. 10-13). In support of its argument, Blue Basin cites
                                      9    extensively to facts and language from LNC’s Motion to Compel and the Subpoena, even though
                                     10    such material appears nowhere in the Order. (Id.). Notably, the only factual determination in the
                                     11    Order that Blue Basin actually disputes is regarding LNC’s meet-and-confer efforts. (Motion to
3993 Howard Hughes Pkwy, Suite 600




                                     12    Reconsider, ECF No. 21, p. 10:20-23). The specific language from the Order is as follows:
                                     13    “Plaintiff’s counsel further indicates that on October 16, 2018, he sent a letter (“Meet and Confer
Las Vegas, NV 89169-5996




                                     14    Letter”) to Blue Basin regarding its lack of response to the Subpoena and proposing dates and
                                     15    times for a meet and confer conference. This letter was served on Blue Basin’s registered agent.”
                                     16    (Order, p. 1:22-25).
                                     17            However, this factual determination is clearly supported by evidence. (Meet and Confer
                                     18    Letter, ECF No. 1-1; Return Receipt, ECF No. 1-7). Notably, Blue Basin fails to articulate how
                                     19    this factual determination is clearly erroneous; instead, Blue Basin confusingly argues that “the
                                     20    Order fails to consider the effect” of serving the Meet and Confer Letter “on a defunct entity’s
                                     21    registered agent.” (Motion to Reconsider, ECF No. 21, p. 10:22-24 (emphasis added)). Stated
                                     22    another way, Blue Basin does not dispute that LNC properly served the Motion to Compel on its
                                     23    registered agent; instead, it argues that its contemptuous acts were justified in light of Mr.
                                     24    Laurain’s feigned ignorance of the Subpoena. (Motion to Reconsider, ECF No. 21, p. 12). Thus,
                                     25    Blue Basin’s argument is none other than a disguised attempt to reargue that its defunct status
                                     26    precluded it from complying with the Subpoena and that LNC was required to personally serve
                                     27    Mr. Laurain with the Subpoena. This argument should have been raised—if at all—in response to
                                     28
                                           107300616_1                                    14
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 15 of 20



                                      1    the Motion to Compel, when LNC initially argued Blue Basin’s non-compliance and contempt.
                                      2    But it wasn’t. Instead, Blue Basin saved it until now. Thus, it is waived.
                                      3           Moreover, the argument is meritless for several reasons. First, Blue Basin’s repetitious
                                      4    defunct-status excuse fails because, as previously discussed, a subpoena properly served on a
                                      5    corporation necessarily requires that those legally responsible for the corporation ensure that the
                                      6    subpoena is complied with. U.S. v. Laurins, 857 F.2d 529, 535 (9th Cir. 1988) (“An order to a
                                      7    corporation binds those who are legally responsible for the conduct of its affairs. De facto as well
                                      8    as de jure officers are responsible for enabling a corporation to comply with orders directed to
                                      9    it.” (citations omitted) (emphasis added)). Moreover, by repeatedly asking the Court to apply
                                     10    NRS 86.505, Blue Basin must concede that, even as a defunct entity, it has a statutory duty to
                                     11    “continue[ ] as a company for the purpose of . . . defending suits, actions, proceedings and claims
3993 Howard Hughes Pkwy, Suite 600




                                     12    of any kind or nature by or against it.” Because a dissolved company must participate in any
                                     13    proceedings initiated against it, Blue Basin must comply with the duly-issued Subpoena, which
Las Vegas, NV 89169-5996




                                     14    Blue Basin does not dispute was timely served within the three year statutory deadline. Indeed,
                                     15    “[e]ven where the corporation has become defunct or has been dissolved, its books and papers are
                                     16    still in existence and impressed with the incidents attending corporate documents.” 81 AM. JUR.
                                     17    2d Witnesses § 106. Accordingly, because Blue Basin—by its own admission—was properly
                                     18    served with the Subpoena, it cannot now excuse its contempt by relying on Mr. Laurain’s feigned
                                     19    ignorance. (Motion to Reconsider, ECF No. 21, p. 7:10-11).
                                     20           Next, Blue Basin argues that the Subpoena was duplicative of a separate subpoena that
                                     21    LNC served on Mr. Laurain in his individual capacity. (Motion to Reconsider, ECF No. 21, p.
                                     22    12:7-8). This argument should have been raised—if at all—in response to the Motion to Compel
                                     23    compliance with Subpoena. Thus, like Blue Basin’s other arguments, it is now waived.
                                     24           And turning to the merits (or lack thereof) of this argument, LNC must highlight the
                                     25    following facts to this Court’s attention: In Mr. Laurain’s response to his individual subpoena, he
                                     26    conclusively stated that there are no responsive documents. (Laurain Aff., ECF No. 17-1, ¶ 10;
                                     27    Roth Decl., ECF No. 1-6, ¶ 12).        Later, however, when the Magistrate docketed its Order
                                     28    compelling compliance with the so-called “duplicative” Subpoena, Mr. Laurain’s representative,
                                           107300616_1                                 15
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 16 of 20



                                      1    Attorney Garthe, took a contrary position. (See Email, ECF No. 12-5; Rothe Decl., ECF No. 12-1,
                                      2    ¶ 34). Specifically, he represented that Mr. Laurain possessed potentially responsive documents
                                      3    that he had yet to review. (Id.). That is, Mr. Laurain represented that he had nothing responsive to
                                      4    the individual-capacity subpoena, but potentially had documents responsive to the Blue Basin
                                      5    Subpoena. This confirms either (1) that the two subpoenas are not duplicative; or (2) that Mr.
                                      6    Laurain’s conclusive response to the “duplicative” individual-capacity subpoena was inaccurate,
                                      7    incomplete, or the result of a failure to take reasonable steps to locate the “potentially responsive”
                                      8    documents he has now discovered. Neither scenario warrants reversing the Magistrate’s contempt
                                      9    finding.
                                     10            Finally, Blue Basin argues that neither it nor Mr. Laurain ever had any responsive
                                     11    documents, and thus, they technically complied with the Subpoena. (Motion to Reconsider, ECF
3993 Howard Hughes Pkwy, Suite 600




                                     12    No. 21, p. 13:3-8). In support of its argument, Blue Basin cites to Mr. Laurain’s affidavit, which
                                     13    provides as follows:
Las Vegas, NV 89169-5996




                                     14                   On information and belief, Blue Basin has no documents related to the
                                                   lawsuit between LNC and my wife’s company, Eazy-PZ, LLC. I do not believe it
                                     15            ever had any documents related to the lawsuit.
                                     16    (Laurain Aff., ECF No. 17-1, ¶ 9 (emphases added)). 11

                                     17            As an initial matter, this ex post facto statement (“Statement”) is wholly irrelevant to the

                                     18    Court’s “clearly erroneous or contrary to law” standard of review because Blue Basin’s failure to

                                     19    even respond to the Subpoena, the Meet and Confer Letter, and the Motion to Compel formed the
                                     20    basis of the Order granting the Motion to Compel. 28 U.S.C. § 636(b)(1)(A). Moreover, this is

                                     21    yet another argument that could have been offered in opposition to the Motion to Compel, and it

                                     22    is therefore waived. Further still, the Statement is contradicted by clear evidence, and it

                                     23    constitutes a defective substitute for what should have been a proper response to the Subpoena.

                                     24            First, the Statement is contradicted by clear evidence. The Email that Attorney Garthe

                                     25    sent to LNC’s counsel provides, in relevant part, as follows

                                     26

                                     27    11
                                                    Contrary to Mr. Laurain’s assertion in the affidavit, the Subpoena did not broadly seek “documents related to
                                           the lawsuit,” but instead, as Blue Basin concedes, “only seeks a very limited amount of business records from Blue
                                     28    Basin.” (Response to Memorandum of Fees and Costs, ECF No. 17, p. 4:15-16).
                                           107300616_1                                             16
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 17 of 20



                                      1            Earlier this week, Brad found a box of hard-copy documents, some of which he
                                                   said may relate to Blue Basin. If so, I am not sure if they are responsive to the
                                      2            subpoena. Brad also told me neither he nor his former business associate retained
                                      3            any electronic records at all.

                                      4    (Email, ECF No. 12-5).

                                      5            Thus, although Blue Basin argues that it never had any responsive documents at the time it

                                      6    was served with the Subpoena, this is entirely contradicted by Attorney Garthe’s representations

                                      7    that Mr. Laurain possessed potentially responsive documents after the Order was entered. Thus,

                                      8    the Order was not clearly erroneous by compelling Blue Basin to comply with the Subpoena.

                                      9            Second, contradictions aside, Mr. Laurain’s way-too-late, self-serving affidavit Statement

                                     10    is not a proper “response” to a duly issued Subpoena, meaning it provides no basis to reverse the

                                     11    Magistrate. See, e.g., United States v. Peitz, 2002 WL 453601, at *4 (N.D. Ill. Mar. 22, 2002)
3993 Howard Hughes Pkwy, Suite 600




                                     12    (“Even if there are no responsive documents, the SEC . . . should formally respond to the

                                     13    subpoena by stating that there are no responsive documents.”); Burgin v. La Pointe Mach. Tool
Las Vegas, NV 89169-5996




                                     14    Co., 161 F.R.D. 44, 47 (D. S.C. 1995) (A failure to respond, object, or quash a subpoena under

                                     15    Rule 45 mandates granting of motion to compel.); cf., e.g., Forsythe v. Brown, 281 F.R.D. 577,

                                     16    587 (D. Nev. Feb. 6, 2012) (providing that the failure to timely object to a subpoena results in a

                                     17    waiver).

                                     18            Notably, neither Blue Basin nor Mr. Laurain ever indicated that Blue Basin possessed no

                                     19    responsive documents before LNC was forced to move to compel. Rather, Blue Basin did not

                                     20    offer this information until after the Court issued its Order. (See Laurain Aff., ECF No. 17-1, ¶ 9).

                                     21    By withholding this putative “fact,” Blue Basin forced LNC to incur otherwise unnecessary fees

                                     22    and costs prosecuting the Motion to Compel. This is not “technical compliance” with a Subpoena,

                                     23    as Blue Basin now suggests; indeed, it is the exact opposite. If, as Blue Basin now argues, there

                                     24    never were any responsive documents, it certainly could have provided this information during

                                     25    the several months between the issuance of the Subpoena and the Motion to Compel, or in

                                     26    response to the Meet-and-Confer Letter, or at some other point before the Order issued. And

                                     27    tellingly, Blue Basin does not even try to suggest otherwise.

                                     28
                                           107300616_1                                     17
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 18 of 20



                                      1             However, instead of complying with the Subpoena and providing a response prior to the
                                      2    Subpoena’s deadline, the Motion to Compel, or the Order, Blue Basin chose to remain silent and
                                      3    needlessly burden LNC with the cost of these proceedings. This is no basis to reverse the
                                      4    Magistrate; if anything, it is a basis to uphold it. Accordingly, the Court should reject Blue
                                      5    Basin’s argument that Mr. Laurain’s months-late affidavit Statement demonstrates “technical
                                      6    compliance” with the Subpoena. 12
                                      7             Finally, ignoring all of the affidavit’s other defects, it is substantively inadequate as a
                                      8    response to the Subpoena. Indeed, it is far more remarkable for what it does not say than what it
                                      9    does say. It does not, for example, say that Blue Basin and Mr. Laurain exercised due diligence or
                                     10    took even a single reasonable step to comply with the Subpoena. Likewise, it does not state any of
                                     11    the steps Mr. Laurain or Blue Basin took to comply with the Subpoena. Similarly, it does not
3993 Howard Hughes Pkwy, Suite 600




                                     12    explain why there are absolutely “no records” preserved by Blue Basin, (Motion to Reconsider,
                                     13    ECF No. 21, p. 8:25), despite the fact that Mr. Laurain found potentially responsive documents
Las Vegas, NV 89169-5996




                                     14    relating to Blue Basin, (Email, ECF No. 12-5). And perhaps most importantly, it does not explain
                                     15    what—if anything—Blue Basin did to determine that the emails requested in the Subpoena simply
                                     16    do not exist. If, for example, Blue Basin used a third-party email server (e.g. Google or Gmail), as
                                     17    is often the case, Blue Basin had a duty to review all of its emails presently stored by that third-
                                     18    party—as all such emails are presumably still subject to Blue Basin’s control. And in any case,
                                     19    Blue Basin has never represented that such emails are “not reasonably accessible.” Fed. R. Civ.
                                     20    P. 45(e)(1)(D). Indeed, Blue Basin does not even attempt to suggest that it took any efforts to
                                     21    review, locate, or retrieve such emails. Instead, it simply asserts, that “on information and belief,”
                                     22    no documents exist. (Laurain Aff., ECF No. 17-1, ¶ 9). This hallow, conclusory response is
                                     23    12
                                                     Had Blue Basin actually responded to the Subpoena, LNC could have tested its “no responsive documents”
                                           assertion, without filing the Motion to Compel, through tools such as a deposition. See, e.g., NML Capital Ltd. v. Rep.
                                     24    of Argentina, 2014 WL 3898021, at *2 (D. Nev. Aug. 11, 2014) )(“Normally, if a person responds to a discovery
                                           request and asserts that no responsive documents exist, the Federal Rules of Civil Procedure provide mechanisms for
                                     25    testing the responding person’s assertion. Rules 30 and 45 authorize the requesting party to subject the responding
                                           person to a deposition, if the responding person is within the court's subpoena power.”). However, Blue Basin short-
                                     26    circuited those procedures and forced LNC to seek relief from this Court by remaining unresponsive until after the
                                           Order and lodging its assertion in a months-late affidavit. Obviously, this is not the same as serving a proper subpoena
                                     27    response, and it is not “technical compliance.”
                                     28
                                           107300616_1                                              18
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 19 of 20



                                      1    inadequate, and it exemplifies Blue Basin’s attitude toward these proceedings. Simply put, Blue
                                      2    Basin and Mr. Laurain have failed to represent that they have done anything to comply with the
                                      3    Subpoena. Accordingly, the Order was not clearly erroneous.
                                      4    IV.     CONCLUSION
                                      5            For the foregoing reasons, this Court should deny Blue Basin’s Objection to and Motion to
                                      6    Reconsider Order Granting Plaintiff’s Motion to Compel.
                                      7            DATED this 8th day of February, 2019.
                                      8                                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      9

                                     10                                                     By:         /s/ Ogonna M. Brown
                                                                                                  Ogonna M. Brown
                                     11                                                           Nevada Bar No. 000789
                                                                                                  Brian D. Blakley
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                           Nevada Bar No. 13074
                                                                                                  Matthew R. Tsai
                                     13
                                                                                                  Nevada Bar No. 14290
Las Vegas, NV 89169-5996




                                     14                                                           3993 Howard Hughes Parkway, Suite 600
                                                                                                  Las Vegas, NV 89169
                                     15
                                                                                                  Attorneys for Plaintiff Luv N’ Care, Ltd.
                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                           107300616_1                                     19
                                          Case 2:18-cv-02224-JAD-EJY Document 23 Filed 02/08/19 Page 20 of 20



                                      1                                   CERTIFICATE OF SERVICE
                                      2           Pursuant to Fed. R. Civ. P. 5, I hereby certify that service of the forgoing Plaintiff’s
                                           Response To Blue Basin Medical LLC and Bradley Laurain’s Objection To and Motion To
                                      3    Reconsider Order Granting Plaintiff’s Motion To Compel was made through the United States
                                      4    District Court’s CM/ECF electronic filing/e-service system.

                                      5            Alexander G. LeVeque
                                                   Ross E. Evans
                                      6            SOLOMON DWIGGINS & FREER, LTD.
                                                   9060 West Cheyenne Avenue
                                      7
                                                   Las Vegas, NV 89129
                                      8
                                                   Attorneys for Blue Basin Medical LLC
                                      9

                                     10            DATED this 8th day of February, 2019.
                                     11
                                                                                               /s/ Annette Jaramillo
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                            An employee of Lewis Roca Rothgerber
                                     13                                                     Christie LLP
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                           107300616_1                                     20
